Citation Nr: 1014062	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for lumbar spine stenosis, 
to include as secondary to the service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to 
November 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from October 2005 and November 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied a compensable rating for malaria, and denied service 
connection for degenerative joint disease of the bilateral 
knee and shoulders, as well as denied service connection for 
lumbar spine stenosis.

In September 2006, the Veteran's representative withdrew the 
Veteran's request for a Travel Board Hearing.  

By way of a July 2009 Board decision and remand, the Board 
denied entitlement to a compensable evaluation for malaria; 
denied service connection for degenerative joint disease of 
the bilateral knees and shoulders; and reopened and remanded 
entitlement to service connection for lumbar spine stenosis, 
to include as secondary to the Veteran's service-connected 
malaria.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has provided two possible causes of his lumbar 
spine stenosis: 1) a fall during basic training and 2) from 
residuals of malaria and continued treatment for malaria.  
Although the November 2009 VA examiner addressed the first 
theory of causation, he failed to opined as to whether the 
Veteran's back disability is due to his service-connected 
malaria and/or is a residual of his malaria treatment.  
Please note that the Veteran is currently taking medication 
for malaria and it is unclear whether the medication has 
aggravated his back condition, as indicated in the April 2006 
notice of disagreement.  He explains that his back pain 
started when he was hospitalized for eight days in Japan for 
malaria during service.  

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An 
addendum to the November 2009 VA examination and/or another 
VA orthopedic examination, if deemed necessary, is required 
in order to determine the etiology of his lumbar spine 
stenosis.  

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the 
claims folder all outstanding VA medical records.  In this 
regard, the claims folder currently includes VA treatment 
records from the Augusta VA Medical Center (VAMC) with the 
most recent treatment record dated in December 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the VA must 
obtain all outstanding pertinent VA medical records from the 
above VA facilities, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of records pertinent to the 
veteran's claim for SSA benefits and a 
copy of the determination awarding 
benefits.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Augusta VAMC since 
December 2005.  All records and/or 
responses received should be associated 
with the claims folder.

3.  The RO/AMC should request that the 
November 2009 VA examiner provide an 
addendum to the November 2009 VA 
examination report.  If the November 2009 
VA examiner is not available, another 
physician with appropriate expertise can 
review the file and report and provide 
the addendum.  If, and only if, the VA 
physician deems it necessary, should the 
Veteran be afforded another VA 
examination, to determine the etiology of 
his lumbar spine stenosis.

The following considerations will govern 
the addendum:

a. The claims folder and a copy of this 
REMAND should be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
any recent medical records obtained, and 
a copy of this REMAND.

b. The examiner should advance an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
lumbar spine stenosis, if any, was 
manifested during active service, to 
include as due to or aggravated by 
residuals of his service-connected 
malaria and treatment for malaria.

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted 
above.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.

4.  To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection, to include on a 
direct and secondary basis.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, and 
should be afforded an appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


